FILED: QUEENS COUNTY CLERK 07/21/2016 10:39 AM                              INDEX NO. 713435/2015
        CaseNO.
NYSCEF DOC.  1:21-cv-00798-PKC-VMS
                60                 Document 1-13 Filed 02/12/21 PageRECEIVED
                                                                      1 of 4 PageID #: 80
                                                                               NYSCEF: 07/21/2016
Case 1:21-cv-00798-PKC-VMS Document 1-13 Filed 02/12/21 Page 2 of 4 PageID #: 81
Case 1:21-cv-00798-PKC-VMS Document 1-13 Filed 02/12/21 Page 3 of 4 PageID #: 82
Case 1:21-cv-00798-PKC-VMS Document 1-13 Filed 02/12/21 Page 4 of 4 PageID #: 83
